Citation Nr: 0014979	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-14 260	)	DATE
	)                                 
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for a septal deviation.  

3.  Entitlement to service connection for a disability 
manifested by swelling around the ears.  

4.  Entitlement to service connection for left and right knee 
disabilities.  

5.  Entitlement to service connection for a disability 
manifested by numbness and swelling/edema of the lower 
extremities.  

6.  Entitlement to service connection for a chronic 
respiratory disorder.  

7.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  

8.  Entitlement to an increased (compensable) evaluation for 
tinnitus.  

9.  Entitlement to an increased (compensable) evaluation for 
urethritis/prostatitis and urethral condyloma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1998.  

By rating action dated in May 1998, the Department of 
Veterans Affairs (VA) Regional Office, Indianapolis, Indiana, 
among other things, denied service connection for an eye 
disability, septal deviation, a disability manifested by 
swelling around the ears, left and right knee disabilities, a 
disability manifested by numbness and swelling/edema of the 
lower extremities, and a chronic respiratory disorder, and 
granted service connection for and assigned noncompensable 
evaluations for hemorrhoids, tinnitus, and 
urethritis/prostatitis.  The veteran appealed from the 
denials of service connection and from the evaluations 
assigned for hemorrhoids, tinnitus, and 
urethritis/prostatitis and urethral condylomas status post 
fulgurations.  The case is now before the Board for appellate 
consideration.  

The record reflects that the veteran also appealed for higher 
evaluations for arthritis of the left hip, which is rated 
noncompensably disabling, and for chronic low back strain, 
which is rated 10 percent disabling.  However, in September 
1998, the veteran withdrew his appeal regarding those issues 
in writing.  See 38 C.F.R. § 20.204 (1999).  Thus, those 
matters are not in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for increased ratings has 
been obtained.  

2.  During service, the veteran had complaints regarding his 
eyes, swelling around the ears, right and left knee 
conditions, numbness and swelling of the lower extremities, 
and respiratory problems.  A deviation of the septum was also 
shown during service.  

3.  A chronic eye disorder, swelling around the ears, chronic 
left and right knee disorders, numbness and swelling of the 
lower extremities, and a chronic respiratory disorder were 
not demonstrated on the VA examinations conducted in February 
1998 or otherwise medically demonstrated after service.  

4.  The veteran's septal deviation is a congenital or 
developmental abnormality.  

5.  The veteran's hemorrhoids have not been shown to be more 
than mild or moderate in severity.  

6.  The rating criteria that became effective June 10, 1999, 
for diseases of the ear represent more favorable criteria 
with respect to the evaluation of the veteran's tinnitus.  

7.  The veteran has tinnitus that is recurrent, but his 
tinnitus is not shown to be a result of head injury, 
concussion or acoustic trauma in service.  

8.  The veteran's urethritis/prostatitis and urethral 
condyloma do not require the wearing of absorbent material 
that must be changed less than twice a day.  The condition 
does not require long-term drug therapy, one to two 
hospitalizations a year, or intermittent intensive 
management.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for an eye 
disability, septal deviation, a disability manifested by 
swelling around the ears, chronic left and right knee 
disorders, a disability manifested by numbness and 
swelling/edema of the lower extremities, and a chronic 
respiratory disorder are not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  A 10 percent evaluation for recurrent tinnitus is 
warranted, effective from June 10, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (effective June 10, 1999).  

3.  An increased (compensable) evaluation for tinnitus is not 
warranted prior to June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.31, 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999).  

4.  An increased (compensable) evaluation for hemorrhoids is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (1999).  

5.  An increased (compensable) evaluation for 
urethritis/prostatitis and urethral condyloma is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.31, 4.115a, 4.115b, Diagnostic Code 7527 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail, and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the veteran's claims for service connection 
for the conditions at issue are not well grounded.  

I.  The Claims for Service Connection

The veteran's service medical records reflect that when he 
was examined for entry into service, his uncorrected distant 
visual acuity was 20/20, bilaterally.  He provided a history 
of wearing glasses.  He was seen on October 7, 1975, 
complaining of trouble reading.  He indicated that he had 
worn glasses in the seventh grade.  He was not shown to need 
glasses.  The veteran was again seen on January 24, 1979, 
complaining that his eyes were sore and that he had had 
stinging or burning of his eyes for one week.  He had 
conjunctivitis, for which he was treated.  On July 5, 1980, 
he complained of burning of the right eye and awakening with 
a sticky, closed eyelid.  The impression was possible 
blepharitis of the right eyelid.  In August 1980, he was seen 
for continued right upper eyelid problems and had a sty.  By 
September 1980, the sty of the right upper lid was resolving.  
There was also a chalazion.  In October 1980, the chalazion 
was drained.  He was seen by the optometry service on 
March 22, 1985, complaining of reading problems.  His vision 
was shown as 20/20, bilaterally, unaided.  He had poor 
combination flexibility, and glasses were ordered for near 
vision only.  When he was examined for retirement from 
service, his visual acuity was 20/20, bilaterally, unaided.  

The veteran's service medical records also reflect a CT scan 
in February 1993 reflecting a mild nasal septal deviation to 
the left.  The service medical records do not show any 
evidence of trauma to the nasal septum.  

The veteran's service medical records reflect that he was 
seen on February 13, 1980, with a four-month history of 
bilateral submandibular gland swelling and pain.  An 
examination on February 25, 1980, however, was normal.  He 
was seen on July 8, 1993, with swelling of the parietal area, 
bilaterally for 1 1/2 years, associated with anger.  He 
indicated that the swelling would diminish with relaxation.  
He also indicated that he felt the swelling must be due to an 
infection.  The examination was normal.  

The veteran's service medical records reflect that he fell on 
his left knee on July 24, 1974, and reported pain.  There was 
no swelling, and an Ace bandage was applied.  On August 6, 
1974, he was again seen with continued left knee pain.  There 
was no evidence of swelling.  X-ray studies were normal.  The 
impression was a strain.  On October 15, 1975, he had an 
abrasion of the right leg just distal to the knee.  It was 
cleansed and dressed.  In February 1997, he reported pain in 
both legs from the knees down to the heels.  He also reported 
edema in the legs with a tingling sensation on occasion.  On 
April 2, 1997, he complained of bilateral leg tingling from 
the knee down.  There was a trace of edema.  The edema was 
felt to be probably secondary to venous stasis.  

The veteran's service medical records show that when he was 
examined for entry into service, he reported seasonal upper 
respiratory infections.  On May 4, 1977, he reported effort 
dyspnea when running.  He had blood pressure problems.  A 
pulmonary function test was conducted on May 13, 1977.  On 
June 6, 1977, exercise-induced asthma was indicated.  He was 
hospitalized from June 16 to 17, 1977, with a history of 
chest tightness and effort dyspnea with running and training.  
The veteran stated that for several years, he had experienced 
wheezing and a constricting sensation in his chest in humid 
weather, especially with effort.  Pulmonary function studies 
showed a vital capacity that was 82 percent of the capacity 
prior to exercise.  In March 1987, he had pneumonia that 
resolved.  On December 29, 1988, he reported a cough and 
yellow sputum of five days' duration.  He had sinusitis and 
bronchitis.  On May 13, 1990, he reported a cough and cold.  
A chest X-ray showed no infiltrate, and the impression was 
bronchitis.  On a medical history report dated June 13, 1995, 
he reported having shortness of breath on exercise in bad 
weather.  A pulmonary function study on June 23, 1995, showed 
a mild restrictive ventilatory impairment with no 
bronchospasm induced by exercise.  On March 15, 1997, he 
requested antibiotics for a cold, chest congestion and a 
cough.  The chest was clear and the impression was 
bronchitis.  He was treated with Amoxicillin.  When he was 
examined for retirement from military service, the lungs and 
chest were reported to be normal.  

The veteran was afforded a VA general medical examination in 
February 1998.  The pupils were equal and round and reactive 
to light and accommodation.  The extraocular movements were 
intact.  There was no evidence of a sty or chalazion.  

The veteran was afforded a special VA ear examination in 
February 1998.  He reported a history of ear infections for 
many years.  He stated that he had about five a year and 
because he was on chronic antibiotics for other reasons, he 
did not usually need to go to the doctor for the ear 
problems.  He indicated that he did not have any problems 
currently.  

On physical examination, the auricles were within normal 
limits.  The external canal was without erythema or lesions.  
His tympanic membranes were completely clear.  There was no 
tympanosclerosis or thickening.  His tympanum appeared clear.  
There was no effusion or perforations.  The mastoids were 
within normal limits.  There was no evidence of any ear 
infections.  The examiner indicated that there was no 
evidence of a middle ear or inner ear pathology.  He stated 
that there was no evidence that the veteran had any chronic 
disability of his ears.  

During the February 1998 VA general medical examination, the 
veteran complained of joint pain secondary to cold weather 
and mentioned his ankles, knees, hips, shoulders, and elbows.  
On examination, both knees had a full range of motion without 
pain.  X-ray studies of both knees showed no joint or soft 
tissue abnormalities.  The examiner indicated that there was 
insufficient clinical evidence at that time to make a 
diagnosis of any knee disability.  

On the February 1998 VA general medical examination, the 
veteran stated that his lower extremities remained swollen 
and that he used a support stocking that seemed to help.  He 
further indicated that when he had swelling, he also had 
numbness involving the lower extremities.  On examination, he 
had good pedal pulses and good capillary refill.  There was 
no pitting edema.  His reflexes and strength were normal in 
both lower extremities.  Sensation was intact.  The examiner 
indicated that the examination was normal with insufficient 
evidence of any acute or chronic disorder or residuals 
thereof concerning the claimed symptoms.  

On the February 1998 VA general medical examination, the 
veteran indicated that he had had pneumonia as a child and 
had had pneumonia once in service, with no recurrence.  He 
stated that he was currently asymptomatic.  He indicated that 
he had bronchitis two or three times a year.  On examination, 
the lungs were clear to auscultation in all fields.  A 
pulmonary function test was reportedly normal.  

During a September 1998 regional office hearing, the veteran 
stated that he had been issued glasses for reading purposes 
since he strained his eyes reading and had headaches as a 
result.  He related that each time he had gone to a doctor, 
he had been told that he had 20/20 vision.  With regard to 
his septal deviation and snoring, he related that he did not 
snore when he entered active military duty.  He stated that 
the condition was currently so bad that on occasion, his wife 
would actually leave the bed or in some cases, use ear plugs.  
He stated that he had not been treated for that condition in 
service.  He also was not currently under a doctor's care for 
the condition.  He also reported a swelling around his ears 
during service.  He stated that he was not currently under a 
doctor's care for that condition and was not taking any kind 
of medication for the condition.  He indicated that after 
running, road marches and various maneuvers in service, he 
began having problems with his knees.  He stated that in the 
1990's, the doctors told him that he had arthritis involving 
his knees.  He indicated that his knee conditions currently 
limited his activities such as jogging.  The veteran further 
testified that he had swelling involving his left leg and on 
occasion, had to wear surgical stockings.  With regard to his 
claim for service connection for a respiratory condition, the 
veteran related that during service, considerable training 
had been conducted in cold weather.  He indicated that when 
running during cold weather, he had to run with a mask to 
keep the cold air from getting into his lungs.  He indicated 
that he was not currently under a doctor's care for a 
respiratory condition.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A service connection claim must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Although the veteran's 
service medical records reflect that he expressed complaints 
regarding the conditions for which service connection is 
claimed, the claimed disorders were not shown on the VA 
examinations conducted in February 1998, nor were they 
otherwise medically demonstrated after service.  There is no 
showing that the veteran sustained any trauma to his nose in 
service.  There is thus no evidence that the nasal deviation 
is an acquired disability in the veteran's case.  Rather, his 
nasal septal deviation is a congenital or developmental 
abnormality and, as such, is not a disease or disability for 
which service connection may be established.  
38 C.F.R. § 3.303(c).  The veteran has not submitted any 
medical evidence tending to establish that he currently has 
any of the claimed conditions, other than the nasal septal 
deviation, or that any condition, if present, is related to 
service.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Board has considered in this regard the veteran's sworn 
testimony.  Although a lay witness is competent under the law 
to describe symptoms he has seen or experienced, he is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the veteran 
has submitted no competent evidence that would support his 
contentions, the Board concludes that he has not met the 
initial burden of presenting evidence of well-grounded claims 
imposed by 38 U.S.C.A. § 5107.  It follows that his claims 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995) (en banc)  

II.  The Claims for Compensable Evaluations

The Board finds that the veteran's claims for increased 
ratings are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, however, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

The record shows that the veteran's original claim for 
service connection for the disabilities at issue on this 
appeal was received in January 1998.  The disabilities for 
which compensable ratings are now sought were service 
connected by the rating decision of May 1998, when 
noncompensable evaluations were assigned, effective from 
separation.  The veteran disagreed with these evaluations, 
and this appeal ensued.  

The veteran's claims for compensable evaluations are original 
claims that were placed in appellate status by his 
disagreement with the initial rating awards.  Furthermore, as 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. . . . "  The distinction 
between an original rating and a claim for an increased 
rating may be important, however, in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement and whether VA has issued a 
statement of the case or supplemental statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The veteran's service medical records reflect that he was 
initially seen for hemorrhoids in 1982.  When he was examined 
by VA in February 1998, he indicated that the hemorrhoids 
were intermittent and that he used Preparation H, which 
usually helped.  He reported that his hemorrhoids flared up 
at least two or three times a week and that on each occasion, 
there was a small amount of blood on the tissue.  However, an 
examination showed no hemorrhoids at that time.  

During the September 1998 hearing, the veteran related that 
he had two small ulcers that had to be treated with 
Preparation H.  He stated that he had some bleeding of the 
hemorrhoids.  

A noncompensable evaluation is provided for external or 
internal hemorrhoids that are mild or moderate.  A 10 percent 
evaluation is provided when the hemorrhoids are large or 
thrombotic and irreducible with excessive redundant tissue 
evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

In this case, as indicated previously, the February 1998 VA 
general medical examination did not reflect the presence of 
hemorrhoids, which were diagnosed only by history.  Hemoccult 
was negative.  The veteran testified at his September 1998 
hearing that he had some bleeding, itching and pain as a 
result of the hemorrhoids; however, he also indicated that 
the hemorrhoids were controlled with the use of Preparation 
H.  Thus, the evidence does not indicate that the veteran's 
hemorrhoids are more than mild or moderate in nature and, as 
such, do not warrant entitlement to a compensable evaluation 
under the provisions of Diagnostic Code 7336.  

With regard to the veteran's claim for a compensable 
evaluation for tinnitus, his service medical records do not 
reflect any complaints or findings of tinnitus.  However, 
when the veteran was afforded a VA audiological examination 
in February 1998, he indicated that he had been exposed to 
loud noise during service and that he had experienced a 
periodic bilateral tinnitus over the previous 10 or 15 years.  
The veteran claimed that he had been a computer operator in 
service and that he was exposed to excessively loud noise 
from card processing.  The tinnitus occurred with fluid 
buildup and subsided after treatment with antibiotics.  The 
diagnoses included bilateral periodic low frequency tinnitus, 
but the tinnitus was associated with ear infections and was 
not attributed to head injury, concussion or acoustic trauma.  

During the September 1998 hearing, the veteran related that 
both ears seemed to have fluid in them and that he seemed to 
have a constant buzz.  He said that he did not do very well 
with his ears when in crowds.  

During the pendency of this appeal, the criteria for 
evaluating diseases of the ear were amended to provide for a 
compensable evaluation for tinnitus that is shown to be 
recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260, effective 
June 10, 1999.  64 Fed. Reg. 25,202, 25,210 (1999).  Prior to 
June 10, 1999, a compensable evaluation for tinnitus required 
that the tinnitus be shown to result from head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260, as in effect prior to June 10, 1999.  The 
amendment to the rating criteria in this case was clearly 
liberalizing and more favorable to the veteran than the 
criteria previously in effect.  Under the decision of the 
United States Court of Appeals for Veterans Claims in Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  

Under the provisions of 38 U.S.C.A. § 5110(g) (West 1991), 
however, an increased evaluation based on a liberalizing 
change in the rating criteria may not be made effective prior 
to the effective date of the law or regulation providing for 
the liberalizing change.  

The record indicates that the veteran has tinnitus that is 
recurrent and, as such, warrants a 10 percent evaluation 
under the provisions of Diagnostic Code 6260 that became 
effective on June 10, 1999.  However, as the evidence does 
not show that the tinnitus was acquired as a result of head 
injury, concussion or acoustic trauma, a compensable rating 
for the service-connected tinnitus prior to June 10, 1999, is 
not warranted because the criteria were not met.  See 
38 C.F.R. § 4.31.  

With regard to the veteran's claim for a compensable 
evaluation for urethritis/prostatitis and urethral condyloma, 
his service medical records reflect that he was seen during 
service on a number of occasions for prostatitis and 
urethritis with symptoms of dysuria and heavy discomfort in 
the groin.  He underwent numerous fulgurations for 
intraurethral condyloma acuminatum.  

The RO has rated the veteran's service-connected disability 
under the provisions of Diagnostic Code 7527.  Prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals are rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527.  A 20 percent evaluation is provided 
for voiding dysfunction requiring the wearing of absorbent 
materials that must be changed less than two times a day.  A 
noncompensable evaluation is not provided.  
38 C.F.R. § 4.115a.  A 10 percent evaluation is provided for 
urinary tract infection which requires long-term drug 
therapy, one or two hospitalizations a year, or requires 
intermittent intensive management.  A noncompensable 
evaluation is not provided.  38 C.F.R. § 4.115a.  

When examined by VA in February 1998, the veteran complained 
of having painful urination on an intermittent basis.  He 
stated that he had that symptom about twice a month, lasting 
for about two days.  He denied having any hematuria.  He also 
indicated that when urinating, he had a burning sensation at 
the tip of the penis.  On physical examination, there were 
about four or five small lesions on the right side of the 
penis.  However, the prostate was within normal limits.  The 
examiner indicated that there was insufficient clinical 
evidence at that time to warrant a diagnosis of residuals of 
dysuria.  

During the September 1998 hearing, the veteran indicated that 
he had tingling on urination and that on occasion, he had 
small amounts of involuntary voiding.  There is no showing, 
however, that the veteran is required to wear absorbent 
materials that must be changed less than two times a day.  

The Board therefore concludes that a compensable evaluation 
for the service-connected urethritis/prostatitis and urethral 
condyloma is not warranted under any of the applicable 
schedular criteria, as the minimum schedular criteria for a 
compensable evaluation have not been met.  38 C.F.R. § 4.31.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for increased ratings for the 
disabilities in question.  Except to the limited extent 
discussed above, however, the Board does not find that the 
evidence is so evenly balanced as to raise doubt concerning 
any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for an eye disability, septal deviation, a 
disability manifested by swelling around the ears, chronic 
left and right knee disorders, a disability manifested by 
numbness and swelling/edema of the lower extremities, and a 
chronic respiratory disorder is denied.  

An increased (compensable) evaluation for hemorrhoids is 
denied.  

A 10 percent evaluation for tinnitus, effective from June 10, 
1999, is granted, subject to controlling regulations 
governing the payment of monetary benefits.  

An increased (compensable) evaluation for tinnitus prior to 
June 10, 1999, is denied.  

An increased (compensable) evaluation for 
urethritis/prostatitis and urethral condyloma is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 

